DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1-3, 6, 9, 10, 15, 17-19, 22, and 24, drawn to a recombinant bacterial cell comprising one or more isolated nucleic acids engineered to express: (i) a fusion protein comprising a TxtE enzyme linked to a catalytic domain of a CYP102A1 (P450BM3) reductase enzyme via an amino acid linker sequence that is between 14 and 27 amino acids in length; (ii) a nitric oxide synthase (NOS) enzyme; and, optionally (iii) a glucose dehydrogenase (GDH) enzyme.

Invention 2	Claims 27 and 28, drawn to a method of producing the recombinant bacterial cell of any one of claims 1 to 17 claim 1 comprising (i) transforming a bacterial cell with: (i) an isolated nucleic acid engineered to express a fusion protein comprising a TxtE enzyme linked to a catalytic domain of a CYP102A1 (P450BM3) reductase enzyme via an amino acid linker sequence that is between 14 and 27 amino acids in length; (ii) an isolated nucleic acid engineered to express a nitric oxide synthase (NOS) enzyme; and, optionally (iii) an isolated nucleic acid engineered to express a glucose dehydrogenase (GHD) enzyme; and, (ii) culturing the bacterial cell in a bacterial culture media.

Invention 3	Claims 30-32, 35, 38, and 39, drawn to a method for producing a nitrated L-tryptophan or nitrated L- tryptophan analogue, the method comprising: (i) introducing into a bacterial cell culture comprising a one or more of a 

The inventions listed as Inventions 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
US201800044291 (02/15/2018; IDS filed 12/18/2020) teaches a recombinant bacterial cell (recombinant E.coli; paragraph [0646]) comprising one or more isolated nucleic acids engineered to express (expression constructs; paragraphs (0018), [0645]): (i) a fusion protein comprising a TxtE enzyme linked to a catalytic domain of a CYP102A 1 (P450BM3) reductase enzyme via an amino acid linker sequence that is between 14 and 27 amino acids in length (fusion protein comprising a TxtE enzyme linked to a catalytic domain of a CYP102A 1 (P450BM3) reductase enzyme via a linker that is 6-16 amino acids long; abstract; paragraphs (0007), [0016)-(0018]).
US Patent 7208303 (04/24/2007; IDS filed 12/18/2020) teaches a recombinant bacterial cell engineered to express a nitric oxide synthase (NOS) enzyme (column 16, lines 3-14).
It would have been obvious to modify the recombinant bacterial cell of US201800044291 to express the nitric oxide synthase of US Patent 7208303 to provide a recombinant bacterial cell that can be used to produce nitrated L-tryptophan or nitrated L- tryptophan analogue.
Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.


	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652